Appeal from a decision of the Workmen’s Compensation Board, filed October 9, 1975. Claimant was employed from 1954 to February of 1970 for the International Talc Company. He filed for benefits on July 24, 1973. The board found that claimant is totally disabled due to his exposure to talc while employed for the International Talc Company. The board further held that the claim is not barred by sections 44-a and 45 of the Workmen’s Compensation Law, holding that the date of disablement due to pneumoconiosis—talcosis was September 11, 1973. The board has broad latitude in fixing the date of disablement pursuant to section 42 of the Workmen’s Compensation Law (Matter of Ryciak v Eastern Precision Resistor, 12 NY2d 29; Matter of Barnett v Edmur Baking, 37 AD2d 653). Appellants argue that the date of disablement should be prior to September 11, 1973. Claimant stopped working because of arthritis in 1970 and was never told that he had talcosis until September 11, 1973 (see Matter of Zambrona v Renell Bake Shop, 34 AD2d 707). Decision affirmed, with costs to the Workmen’s Compensation Board, against the employer and its insurance carrier. Greenblott, J. P., Sweeney, Main, Larkin and Herlihy, JJ., concur.